Citation Nr: 9916509	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-03 168	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to service connection for end-stage renal 
disease with hypertension.

2.  Entitlement to payment of compensation for service-
connected pulmonary tuberculosis at the full dollar rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wasser, Associate Counsel

INTRODUCTION

The veteran had recognized military service as a Philippine 
Scout from January 1946 to April 1949.  The case came to the 
Board of Veterans' Appeals (Board) from a September 1993 RO 
decision which denied service connection for end-stage renal 
disease with hypertension, and which denied an increase in a 
50 percent rating for pulmonary tuberculosis.  The Board 
remanded the case in March 1996.  On remand, the veteran 
clarified that the issue concerning service-connected 
pulmonary tuberculosis was not an increase in the percentage 
evaluation; rather, the issue was entitlement to payment of 
compensation for the disability at the full dollar amount 
(instead of 50 cents on the dollar based on Philippine Scout 
service).  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.8.


FINDINGS OF FACT

1.  The veteran appealed RO decisions which denied service 
connection for end-stage renal disease with hypertension, and 
which denied payment of compensation for service-connected 
pulmonary tuberculosis at the full dollar rate.

2.  In June 1999, prior to a Board decision on the merits of 
these claims, the Board received notice that the veteran died 
on December 25, 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his compensation 
claims.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 
20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.


		
L. W. TOBIN 
	Member, Board of Veterans' Appeals



 


